Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 14, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161907(58)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  CARLOS BELL and All Others Similarly                                                                  Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  Situated,                                                                                             Megan K. Cavanagh,
            Plaintiffs-Appellees,                                                                                        Justices

                                                                     SC: 161907
  v                                                                  COA: 347929
                                                                     Wayne CC: 17-003861-CZ
  CIVIL SERVICE COMMISSION and STATE
  PERSONNEL DIRECTOR,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the unopposed motion of defendants-appellants to
  submit the matter to mediation and stay the briefing deadlines is GRANTED. The
  mediator shall file a report with this Court within 14 days of the conclusion of the
  mediation proceedings; and, if the mediation results in a full or partial settlement of the
  case, the parties shall file a stipulation to dismiss, in full or in part, within 21 days of the
  filing of the mediator’s report.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 14, 2020
                                                                                Clerk